Plaintiff in error was convicted of the crime of concealing a stolen automobile, knowing it to have been stolen.
The prosecution was under Section 12619, General Code. The jury in its verdict failed to fix the value of the automobile, and this is the point made by the plaintiff in error, upon which he seeks a reversal.
The question then is: Does the statute require the jury to fix the value of an automobile in a case of conviction for concealing a stolen motor vehicle, knowing it to have been stolen? Unless the statute so requires, it is not incumbent upon the jury to fix such value in its verdict. The only section of the Code requiring the jury to fix value in criminal *Page 534 
cases, on conviction, is Section 13691, which is as follows:
"When an indictment charges an offense against property by larceny, embezzlement or obtaining it by false pretense, the jury on conviction shall ascertain and declare in their verdict the value of such property."
The section fixes but three kinds of offenses in which it becomes necessary to fix value: First, offense against property by larceny; second, embezzlement; and, third, obtaining property by false pretense. By no possible interpretation of this section could it be held to apply to concealing a stolen motor vehicle, knowing it to have been stolen. The offense is complete when the concealment under the circumstances is proved, whatever the value may be.
It is suggested that the case of Armstrong v. State, 21 Ohio St. 357, is an authority for holding it necessary to fix the value in such a case. This decision, however, is not decisive of this question, and, if it were, it will be noted that the court in the opinion in that case states that horse stealing is a larceny. That being true, it would necessarily come within Section 13691, which provides that when an indictment charges an offense against property by larceny the value of the property shall be fixed. It is true the court made some suggestion in the opinion as to the discretion of the court as to the degree of punishment, which might be influenced by value. However, having decided that horse stealing was larceny, it was unnecessary to go further. Since the Armstrong case was decided, the Supreme Court has held that in a conviction for forgery it is not necessary to fix the value of the *Page 535 
forged instrument, nor the value on conviction for obtaining the signature of a person to a promissory note, nor for the offense of pocket picking, but that the offenses are all complete with the act and not within the meaning of Section 13691.
We are therefore of opinion that it was not incumbent upon the jury to fix the value of the automobile in its verdict, and the judgment will be affirmed.
Judgment affirmed.
MILLS and CUSHING, JJ., concur.